Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (JP 2003224033).
Regarding claim 1, Hara discloses in fig. 1-2, a capacitor comprising:
a substrate (1);
a lower electrode (2) on the substrate (1);
a dielectric film (3) on the lower electrode (2);
an upper electrode (4) on a part of the dielectric film (3);
a protective layer (5) covering the lower electrode (2) and the upper electrode (4);
a first external electrode (8) that penetrates the protective layer (5) and is electrically connected to the upper electrode (4), and wherein the first external electrode (8) is formed only in a region defined by a periphery of the upper electrode (4) in a plan view of the capacitor viewed from an upper surface thereof towards the substrate (1); and
a second external electrode (6-7, via) that penetrates the protective layer (5) and the dielectric film (3) and is electrically connected to the lower electrode (2), and the second external electrode (6-7, via) is in contact with the dielectric film (3).
Regarding claim 2, Hara discloses the dielectric (3) film covers upper (top) and side surfaces (left, right) of the lower electrode (2).
Regarding claim 4, Hara discloses a material of the upper electrode (4) is a metal or a conductor containing the metal [0019].
Regarding claim 5, Hara discloses a material of the protective layer (5) is a resin material [0021].
Regarding claim 6, Hara discloses a method of manufacturing a capacitor, the method comprising:
forming a lower electrode (2) on a substrate (1);
forming a dielectric film (3) on the lower electrode (2);
forming an upper electrode (4) on a part of the dielectric film (3);
covering the lower electrode (2) and the upper electrode (4) with a protective layer (5);
forming a first external electrode (8) only in a region defined by a periphery of the upper electrode (4) in a plan view of the capacitor viewed from an upper surface thereof towards the substrate (1), the first external electrode (8) penetrating the protective layer (5) and being electrically connected to the upper electrode pattern (4); and
forming a second external electrode (6-7, via) in contact with the dielectric film (3), the second external electrode (6-7, via) penetrating the protective layer (5) and the dielectric film (3) and being electrically connected to the lower electrode pattern (2).
Regarding claim 7, Hara discloses the dielectric film (3) is formed so as to cover (5) upper and side surfaces of the lower electrode (2).
Regarding claim 9, Hara discloses a material of the upper electrode (4) is a metal or a conductor containing the metal [0019].
Regarding claim 10, Hara discloses a material of the protective layer is a resin material [0021].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara (JP 2003224033) in view of Kurihara et al. (US 2004/0130849).
Regarding claims 3 and 8, Hara discloses the claimed invention except for an insulating film between the substrate and the lower electrode.
Kurihara et al. disclose a capacitor including an insulating film (40) between a substrate (11) and a lower electrode (12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of Hara to include an adhesive insulation film between the substrate and lower electrode, since such a modification would improve the bond between the lower electrode and the substrate. 

Double Patenting
  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 10 of U.S. Patent No. 11,217,395. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘395 discloses a capacitor comprising:
a substrate (C: 1, L: 1-2);
a lower electrode on the substrate (C: 1, L: 3-6);
a dielectric film on the lower electrode (C:1, L: 7-8);
an upper electrode on a part of the dielectric film (C: 1, L: 9-11);
a protective layer covering the lower electrode and the upper electrode (C: 1, L: 12-13);
a first external electrode that penetrates the protective layer and is electrically connected to the upper electrode, and wherein the first external electrode is formed only in a region defined by a periphery of the upper electrode in a plan view of the capacitor viewed from an upper surface thereof towards the substrate (C: 1, L: 14-20); and
a second external electrode that penetrates the protective layer and the dielectric film and is electrically connected to the lower electrode, and the second external electrode is in contact with the dielectric film (C: 1, L: 21-27).
Regarding claim 2, ‘395 discloses  the dielectric film covers upper and side surfaces of the lower electrode (C: 1, L: 7-8).
Regarding claim 3, ‘395 discloses an insulating film between the substrate and the lower electrode (C: 4, L: 1-3)
Regarding claim 4, ‘395 discloses the claimed invention except for the upper electrode is a metal or a conductor containing the metal.
An electrode formed from a metal is well known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the upper electrode from a metal material since, conductive materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and electrical properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, ‘395 discloses the claimed invention except for a material of the protective layer is a resin material.
A protective layer formed from resin is well known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the protective layer from a resin material, since protective layer materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and dielectric properties. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, ‘395 discloses a method of manufacturing a capacitor, the method comprising: 
forming a lower electrode on a substrate (C: 7, L: 3-6);
forming a dielectric film on the lower electrode (C: 7, L: 7-8);
forming an upper electrode on a part of the dielectric film (C: 7, L: 9-10);
covering the lower electrode and the upper electrode with a protective layer (C: 7, L: 10-14);
forming a first external electrode only in a region defined by a periphery of the upper electrode in a plan view of the capacitor viewed from an upper surface thereof towards the substrate , the first external electrode penetrating the protective layer and being electrically connected to the upper electrode pattern (C: 7, L: 15-20); and
forming a second external electrode in contact with the dielectric film, the second external electrode penetrating the protective layer and the dielectric film and being electrically connected to the lower electrode pattern (C: 7, L: 21-28).
Regarding claim 7, ‘395 discloses the dielectric film is formed so as to cover upper and side surfaces of the lower electrode (C: 7, L: 7-8).
Regarding claim 8, ‘395 discloses an insulating film between the substrate and the lower electrode (C: 10, L: 1-3).
Regarding claim 9, ‘395 discloses the claimed invention except for the upper electrode is a metal or a conductor containing the metal.
An electrode formed from a metal is well known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the upper electrode from a metal material since, conductive materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and electrical properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, ‘395 discloses the claimed invention except for a material of the protective layer is a resin material.
A protective layer formed from resin is well known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the protective layer from a resin material, since protective layer materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and dielectric properties. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0088811

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848